Citation Nr: 1440389	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, to include a skin rash and skin cancer.  

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A September 2010 rating decision denied service connection for skin cancer and declined to reopen the Veteran's claim for service connection for a skin rash.  A March 2011 rating decision denied service connection for a heart disability.

The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability as of March 10, 2009.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An unappealed May 1984 Board decision denied the Veteran's claim of entitlement to service connection for a skin disorder.

2.  The evidence received since the May 1984 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.

3.  The weight of the probative evidence is against a finding that the Veteran has a skin disorder or heart disability that is of service onset or is otherwise related to the Veteran's military service.

CONCLUSIONS OF LAW

1.  The May 1984 Board decision denying service connection for a skin disorder is final.  38 U.S.C.A § 4004(b) (1982); 38 C.F.R. §§ 19.104 (1983).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  Neither a skin disorder nor a heart disability was incurred in or aggravated by service, nor may they be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for a skin disorder was last finally denied in a May 1984 Board decision.  That decision found that there was no etiological relationship between the Veteran's skin lesions and his active duty service.  No evidence was received within one year of the May 1984 Board decision and no new service records have been submitted.  Therefore, the May 1984 Board decision is final.  

The Veteran has since submitted medical and lay evidence addressing the relationship between his skin disorder and active duty service, including the results of an August 2010 dermatological examination.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's skin disorder and his active service.  The newly-submitted evidence relates to such a connection, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a skin rash is reopened.

Service Connection for a Skin Disorder

The Veteran argues that he suffers from a skin disorder, to include a skin rash and skin cancer, that is related to his service in Vietnam, including his exposure to herbicides in service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  The Board notes, however, that the Veteran's skin disabilities are not among the chronic diseases set forth in 38 C.F.R. § 3.309, and therefore service connection cannot be established based solely on a continuity of symptomatology.  See Walker.

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  

The Board acknowledges that chloracne and other acneform disease consistent with chloracne are entitled to presumptive service connection. The Veteran has not, however, been diagnosed with chloracne or other acneform disease consistent with chloracne.  Instead, the Veteran's diagnosed skin disabilities are not listed among the disorders that are entitled to presumptive service connection.  39 C.F.R. § 3.309(e) (2013).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's skin disabilities are not entitled to presumptive service connection.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for a skin disability on a direct basis.

With regard to the first Hickson element, medical evidence of a current disability, the medical evidence of record, for example an August 2010 dermatology examination, demonstrates that the Veteran suffers from a number of skin disabilities, including actinic keratosis, lintigines, solar elastosis, tinea pedis, and squamous cell carcinoma.  The first Hickson element, medical evidence of a current disability, is met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from a skin disability as a result of his exposure to herbicides in service.  The Veteran served in Vietnam during the Vietnam War and thus, as noted above, his exposure to herbicides is conceded.  The second Hickson element is therefore met as to an in-service injury.  

In sum, the Board acknowledges both that the Veteran has a current skin disability and that he was exposed to herbicides while serving in Vietnam.  What remains to be demonstrated, however, is a nexus, or a connection between the Veteran's current disability and his military service.  The Veteran received a VA examination addressing his skin disabilities in August 2010, the examiner indicated that the Veteran's skin disabilities were not related to his active duty service.  As a rationale for this opinion, the examiner indicated that there was no evidence in the claims file to support such a conclusion.  While the examiner indicated that solar damage in service might have provoked some of the Veteran's skin disabilities, the examiner also indicated that he could not provide a more definitive opinion because there was no evidence in the claim file supporting a finding that solar damage occurred in-service.  The examiner similarly found it to be unlikely that the Veteran's herbicide exposure related to his skin disabilities.

Upon review of the evidence, the Board observes that the medical evidence of record contains no medical opinions linking the Veteran's skin disabilities to his military service.  The Board places great probative weight on the opinion of the August 2010 examiner, which was unable to find a connection between the Veteran's service and his skin disabilities.

To the extent that the Veteran himself believes that his skin disability is related to military service, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as skin rashes).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With this said, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of a skin disability, the issue of causation of such an ailment is a determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record suggesting that his skin disability is related to his military service, the Board ultimately affords the weight of the objective medical evidence of record, which fails to find a connection between the Veteran's skin disability and his military service, with greater probative weight than the lay opinions of record.  Moreover, and while not being outcome determinative, the Board emphasizes that continuity of symptomatology, in this instance, does not fill the nexus or chronicity void.  The medical evidence of record indicates that the Veteran did not seek treatment for a skin disability for many years following the conclusion of his military service.

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's skin disabilities and active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.

Service Connection for a Heart Disability

The Veteran claims that he suffers from a heart disability as a result of his active duty service.  

The Board has reviewed the medical evidence of record, and it has found no evidence documenting treatment for, or a diagnosis with, a heart disability of any kind at any time during the period on appeal.  A February 2013 VA examination found that the Veteran did not suffer from a heart disability.

With respect to the Veteran's lay statements regarding experiencing symptoms associated with his claimed heart condition, the Board has no reason to doubt that the Veteran believes that he experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may believe that he has experienced symptoms associated with a heart disability, the Veteran's statements are not sufficient to establish the presence of a current disability at this time.  Additionally, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  

In other words, VA must identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

In light of the above, the Board finds that the probative evidence of record does not demonstrate the presence of a current heart disability, and it finds that the first Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated May 2009, September 2009, and March 2010 provided all appropriate notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private medical records, VA medical records, and medical records from the Social Security Administration have been obtained and reviewed in connection with this appeal.  The Veteran was provided with a VA examination addressing his skin disabilities in August 2010 and a heart examination in February 2013.  The Board finds that these examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board finds that the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In November 2011, the Veteran requested the opportunity to present testimony before the Board, but in March 2012, the Veteran withdrew his request for a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.

ORDER

The claim for service connection for a skin disorder is reopened, and the appeal is allowed to that extent only.

Service connection for a skin disability is denied.  

Service connection for a heart disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


